Title: IV. Henry Dearborn’s Remarks on the Draft , 28 October 1804
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     
                        Sir
                     
                     Octobr. 28th. 1804—
                  
                  I have carefully concidered the enclosed Bill, and take the liberty of sugjesting for concideration two very unimportant alterations, and the addition of a section or two, to be placed at the head of the bill or reather to form the first or first & second sections;
                  I am not confident as to the propriety of anexing to the Bill the principle contained in the section I have proposed, but I am well perswaded that a law to that effect will ultimately be found necessary.
                  in the sixth line, I would propose, ‘eaqual to the full value of the vessel & cargo’—in the place of double the value of the vessel and one third of her cargo.
                  in the 13th line I would propose adding, the words ‘or offered to be given’—
                  
                  The proposed additional section—
                  No vessel shall be armed within the limits of the U.S. unless duly Commissioned by the President, or by his express permission, except such as shall actually be bound beyond the Cape of Good hope or to the Pacific or Mediterranian Seas, and the owners of all such vessels as may be permitted to arm, including such as shall be bound to ports beyond the Cape of Good-hope or to the Pacific or Mediterranian Seas, shall previous to receiving a clearence from the Collector of the port enter into bonds with good and sufficient surities in a sum eaqual to the full value of the vessel & cargo with conditions that no assault or trespass during her voige shall be committed by such vessel or persons on board her against any vessel, territory, citizan or subject of a Nation in Amity with the U.S.—And no Merchant vessel in time of peace, not bound beyond the Cape of Good-hope or to the Pacific or Mediterranian Seas shall be permitted to arm unless for the express purpose of defence against pirates or uncommissioned Sea rovers.
                  I can concieve of no good reason why armed Merchant vessels bound to distant countries should not give security for their good behavier; they will feel less restraint when at a great distance than when near home.
                  with respectfull concideration, I am Sir Your Hume Servt.
                  
                     
                        H. Dearborn
                     
                  
               